Citation Nr: 0923151	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased rating for diabetes mellitus 
with hypertension and diabetic retinopathy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.

3.  Entitlement to a compensable rating for sciatica of the 
left leg, currently evaluated as zero percent disabling.

4.  Entitlement to service connection for a cervical spine 
disability with left arm radiculopathy, as secondary to 
service-connected lumbosacral strain with degenerative disc 
disease.

5.  Entitlement to service connection for residuals, 
fracture, right thigh, as secondary to service-connected 
diabetes.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1998, August 2004 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Offices (RO).  The May 1998 rating decision denied 
entitlement to service connection for a cervical spine 
disability.  The August 2004 rating decision confirmed and 
continued the previous denial of entitlement to service 
connection for a cervical spine disability with left arm 
radiculopathy, granted service connection for sciatica of the 
left leg, evaluated as 20 percent disabling, and continued 
the 40 percent evaluation for the service-connected 
lumbosacral strain.  The November 2007 rating decision denied 
entitlement to service connection for residuals, fracture of 
the right thigh. 

By way of history, the record shows that the RO denied the 
Veteran's claim for a cervical spine disability in May 1998.  
Notice was issued to the Veteran in May 1998.  The Veteran 
filed a notice of disagreement in June 1998, a statement of 
the case was issued in April 1999 and the Veteran perfected 
an appeal in April 1999.  Therefore, the Veteran filed a 
timely appeal with regard to his claim for a cervical spine 
disability and the initial rating decision is before the 
Board.  While the RO adjudicated the claim on a new and 
material basis, the Board finds that the Veteran has not been 
prejudiced in this regard, as the Board is considering the 
claim from the initial rating determination, and as discussed 
below, the Veteran received adequate notice regarding the 
evidence necessary to substantiate his claim.

With regard to the Veteran's claim for sciatica of the left 
leg, the Board notes that an April 2007 rating decision 
reduced the Veteran's 20 percent evaluation for sciatica of 
the left leg and assigned a non-compensable rating.  The 
disability was then recharacterized as peripheral neuropathy 
of the left and right lower extremities and separate ratings 
of 10 percent were assigned.  Based on the foregoing, the 
Veteran's combined rating overall has not been reduced and 
the reasons and bases below reflect the recharacterization of 
the Veteran's service-connected disabilities.  

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing before the undersigned on February 24, 
2009.  At the time of the February 24, 2009 hearing, the 
Veteran submitted evidence and a written waiver, waiving a 
review of this evidence by the RO.  Therefore, the Board has 
the jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 

The issue of entitlement to service connection for residuals, 
fracture, right thigh, as secondary to service-connected 
diabetes mellitus being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 24, 2009, the Veteran requested a withdrawal 
of his claim for an increased rating for diabetes mellitus 
with hypertension and diabetic retinopathy.  

2.  The service-connected lumbosacral strain with 
degenerative disc disease is manifested by radiating pain, 
use of a cane, use of a back brace, flexion to 10 degrees, 
extension to 10 degrees, right and left lateral flexion to 10 
degrees, right rotation to 10 degrees and left rotation to 
zero degrees.  There is no evidence of physician prescribed 
bed rest, ankylosis, weakness, fatigability or 
incoordination.  

3.  The service-connected sciatica of the left leg is not 
manifested by separate symptomatology; it is inextricably 
intertwined with lower extremity peripheral neuropathy.

4.  Lower extremity peripheral neuropathy is manifested by 
loss of pinprick sensation, loss of vibratory sensation in 
both feet and slight loss of sensation in the lower 
extremities.  The Veteran's peripheral neuropathy of the 
lower extremities is manifested by no more than a mild 
incomplete paralysis of the sciatic nerve.

5.  Competent evidence of a nexus between a cervical spine 
disability with left arm radiculopathy and active military 
service or any service-connected disability, is not of 
record. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to an increased rating for 
diabetes mellitus with hypertension and diabetic retinopathy, 
currently evaluated as 20 percent disabling, have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(c) (2008).

2.  The criteria for a disability evaluation in excess of 40 
percent for lumbosacral spine degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic 
Codes 5003, 5242, 5243 (2008). 

3.  The criteria for a compensable for sciatica of the left 
leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, 
Diagnostic Code 8520 (2008). 

4.  A cervical spine disability with left arm radiculopathy 
was not incurred in or aggravated by active military service, 
nor caused by, proximately due to, or aggravated by any 
service-connected disability, nor may in-service occurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

On February 24, 2009, the Veteran requested a withdrawal of 
his claim for an increased rating for diabetes mellitus with 
hypertension and diabetic retinopathy.  As the veteran has 
withdrawn his appeal as to that issue, there remain no 
allegations of errors of fact or law for consideration.  
Accordingly, the Board does not have jurisdiction to review 
this matter, and it is dismissed without prejudice.

II.  Increased Rating

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's disabilities.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

Analysis 

Lumbosacral Strain with Degenerative Disc Disease

The Veteran asserts that he is entitled to an increased 
evaluation for his service-connected lumbosacral degenerative 
disc disease.  The Veteran is currently rated at 40 percent 
under Diagnostic Code 5242.

The Veteran filed his claim for an increased rating in April 
2004.  The Veteran works as a custodian and May 2004 
treatment records reveal that the Veteran believed the heavy 
items he was using at work were aggravating his low back 
pain.  The Veteran stated that Acetaminophen no longer 
controls his pain.  The examiner stated that the Veteran 
walked with a cane and had decreased range of motion in his 
lumbosacral spine.  The examiner prescribed a back brace and 
light duty at work.  The Veteran described his back pain as 
acute, aching, throbbing and constant.  In October 2004, the 
Veteran presented for pain in his low back and requested a 
brace.  April 2005 treatment records continue to show 
complaints of back pain.  

The Veteran received a VA examination in January 2007.  The 
Veteran reported chronic low back pain with radiation to his 
left buttocks.  He stated that he has been using a cane for 
the past four years.  He reported impaired daily living due 
to the pain from his back.  The Veteran reported no bowel or 
bladder problems.  He wears a brace to work and estimates 
that he missed two to three days of work during the year due 
to low back pain and left work early two days due to his 
pain.  The examiner reported that the Veteran's ability to 
walk is not affected by his back pain if he walks slowly.  He 
has no incapacitating flare-ups and has not been prescribed 
bed rest by a physician in the past year.  His range of 
motion decreases with repetitive use.  The examiner found 
flexion to 30 degrees, extension to 15 degrees, right lateral 
flexion to 15 degrees, left lateral flexion to 10 degrees, 
right rotation 10 degrees and left rotation zero degrees.  
The examiner noted pain but there was no worsening of the 
pain, no loss of motion, weakness, fatigability or 
incoordination.  

The Veteran received another VA examination in September 
2007.  The Veteran had a positive leg raise to 15 degrees on 
the right at which time he began to experience severe pain.  
Left leg raises were to 35 degrees when pain began.  
Extension and flexion were to 10 degrees, bilateral lateral 
movement to 10 degrees with pain and rotator bilateral 
movement to 10 degrees.  The Veteran limps on his right leg 
and experiences diminished sensation to his feet.  He does 
not manifest scoliosis and has no limitations during flare-
ups.  The examiner noted severe painful motion of the back, 
weakness of the right leg and a severe limp following his 
fracture with moderate fatigability and incoordination.  The 
examiner noted that the dominant feature was severe pain.  

On VA examination of the spine in December 2007, tenderness 
of the lower lumbar with a limping gait was noted.  There was 
no muscle spasm.  Forward flexion was from 0 to 60 degrees 
with pain throughout.  Right lateral rotation was to 0 to 20 
degrees and left lateral rotation was from 0 to 5 degrees, 
both with pain throughout.  Reflexes were 1+ in the knee 
jerks with absent ankle jerks bilaterally.  Straight leg 
raising was 90 degrees in sitting position, bilaterally, and 
motor strength was 5/5 in all muscle groups.  Sensation was 
intact on the right, but decreased on the left in stocking 
distribution.  There was no flare ups, incoordination, 
fatigue, weakness or lack of endurance on spine function.  X-
ray findings showed minimal degenerative joint disease and no 
evidence of degenerative disc disease.  The diagnosis was 
myofascial lumbar disorder with no evidence of radiculopathy 
on examination.  The Veteran had sensory diminishment in a 
stocking distribution on the left, which was attributed to 
his diabetes mellitus.

October 2008 treatment records show continued treatment for 
low back pain.

The Veteran is rated under Diagnostic Code 5242.  Under 
Diagnostic Code 5242, in relevant part, a 40 percent rating 
is assigned for when either forward flexion of the 
thoracolumbar spine is 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  See Note 1, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 
4.71a, (2008).

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2008).

In this case, there is no credible evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  Therefore, a 
higher rating under Diagnostic Code 5242's general rating 
formula is not warranted.

Diagnostic Code 5243 also offers a rating based on 
incapacitating episodes.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), 
while the record does reflect that the Veteran has missed 
several days of work, the Veteran has not provided evidence 
of doctor prescribed bed rest approaching a total duration of 
at least six weeks during the past 12 months to justify a 
rating higher than 40 percent.  Thus, the assignment of a 
higher rating in this regard is not warranted.

The Board has also considered evaluation of the Veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether a higher evaluation can 
be assigned.  Again, the medical evidence of record is 
negative for any findings indicating ankylosis or spinal 
fusion.  Therefore, a disability evaluation under Diagnostic 
Codes 5235-5243 would not yield a higher rating.  See 38 
C.F.R. § 4.71a.

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's lumbosacral spine disability.  The Veteran has not 
shown bladder impairment or radiculopathy in connection with 
his lumbosacral spine.  However, the Board notes diminished 
sensation in the Veteran's lower extremities.  This matter is 
discussed further below.  See Sciatica, left leg section.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The objective and subjective 
findings do not support an increased evaluation due to 
functional loss.  Although the Veteran has complained of pain 
and impairment due to his lumbosacral spine, the VA examiner 
found no evidence of additional impairment due to fatigue, 
incoordination or weakness.  See 2007 VA examination reports.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  

The Board also concludes that Hart does not apply in this 
case.  The medical evidence does not show any change in the 
Veteran's condition during the rating period on appeal. 

The provisions of 38 C.F.R. § 3.321(b) have also been 
considered.  The Board notes the above determination is based 
on application of pertinent provisions of the VA's Schedule 
for Rating Disabilities, and there is no showing that the 
Veteran's lumbosacral spine disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  There is no showing the 
disability results in marked interference with employment, 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Sciatica, Left Leg

The Veteran seeks an increased rating for his service-
connected left leg sciatica.  The Veteran was initially 
granted service connection for sciatica of the left leg in an 
August 2004 rating decision and a 20 percent evaluation was 
granted pursuant to Diagnostic Code 8520.  Service connection 
for sciatica was granted as secondary to the Veteran's 
lumbosacral strain.  

In April 2007, the RO decreased the Veteran's rating to zero 
percent based on a medical opinion in January 2007, which 
stated that it was impossible to determine sciatica in the 
presence of diabetic neuropathy.  As sciatica could not be 
separated out from lower extremity neuropathy, the RO 
afforded the Veteran two separate ratings for peripheral 
neuropathy of the lower extremities secondary to service-
connected diabetes, under Diagnostic Code 8520.  Each 
extremity was afforded a 10 percent evaluation and the 
service-connected sciatica remained at zero percent to avoid 
pyramiding, which, under pertinent law and regulation, is to 
be avoided.  See 38 C.F.R. § 4.14 (2008). 

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally prohibited.  38 
C.F.R. § 4.14 (2008).  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  In this instance, 
the Veteran's sciatica and lower extremity peripheral 
neuropathy contemplate the same manifestations and parts of 
the body, therefore, a separate rating would be pyramiding.  
As a VA examiner stated that these disabilities overlap and 
cannot be separated out, the Veteran's sciatica is synonymous 
with his peripheral neuropathy of the lower extremities.  
Thus, the Veteran's peripheral neuropathy of the lower 
extremities is addressed below.

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2008).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.

The Board finds that the evidence supports a 10 percent 
rating per leg for the peripheral neuropathy affecting the 
lower extremities under Diagnostic Code 8520.  The findings 
from the September 2007 VA examination showed some diminished 
sensation to pinprick and vibration of the Veteran's lower 
extremities.  A December 2007 examiner noted no radiculopathy 
due to the Veteran's spine.  The December 2007 VA examination 
noted that there were no neurological problems except for 
slight loss of sensation in the left lower extremity.  There 
was no muscular atrophy noted.  Thus, the evidence reflects 
mild neuropathy affecting both legs, for which separate 10 
percent ratings are assigned.  

An increased rating under 8520 is not warranted unless there 
is incomplete paralysis, which is moderate.  The record does 
not support a finding of moderate paralysis.  The medical 
examination evidence shows that the Veteran does not have 
neurologic symptoms that approach foot dangle or drop, there 
is no finding that the Veteran has anything near loss of 
active movement of his leg or foot.  The Veteran has always 
been found to be without muscular atrophy. 

The Board has also considered the merits of a staged rating, 
as dictated by Hart.  However, the weight of the credible 
evidence demonstrates that the Veteran's peripheral 
neuropathy has consistently warranted 10 percent ratings for 
each lower extremity under Diagnostic Code 8520 for the 
period currently on appeal.  38 U.S.C.A. § 5107(b).

The Board has also considered the Veteran's statements and 
hearing testimony describing his excessive discomfort.  These 
assertions have been taken into consideration when affording 
the Veteran the current ratings of 10 percent for each lower 
extremity.  

Additionally, the evidence does not reflect that the 
Veteran's peripheral neuropathy has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, an assignment for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2008) is not warranted.

III.  Service Connection 

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

In the Veteran's hearing before the undersigned, the Veteran 
asserted that he is entitled to service connection for a 
cervical spine disability with left arm radiculopathy due to 
a direct injury in service.  The Veteran asserts that while 
in service he was unloading a double wall locker, which fell 
on his entire back.  He relates his current cervical spine 
disability to the in-service injury.  The Veteran initially 
contended that his cervical spine disability was a result of 
his service-connected lumbosacral disability and the issue 
was initially analyzed on a secondary basis.  The Board will 
first determine whether service connection on a secondary 
basis is merited and then will adjudicate the claim on a 
direct basis. 

The Veteran initially claimed that his cervical spine 
disability with left arm radiculopathy was secondary to his 
service-connected low back disability.  The February 1998 VA 
examiner did not find pathology for the cervical spine in the 
lumbosacral region.  Additionally, on VA examination in May 
2004, the examiner attributed the Veteran's left upper arm 
tingling to his nonservice-connected shoulder disorder and 
stated that it was not caused by the lumbar spine disability.  
There is no medical opinion on file that links the Veteran's 
cervical spine disability with any service-connected 
disability, and the Veteran's disability is such that he, as 
a lay person, is not competent to relate his disability to 
his lumbar spine disorder.  Therefore, his secondary claim 
for service connection must be denied.

With regard to the Veteran's claim for service connection on 
a direct basis, the Veteran entered service with no 
complaints regarding his neck or upper back.  A review of the 
Veteran's service treatment records shows that in November 
1968 he was hit by a 200-pound object and complained of low 
back pain.  December 1968 records note a history of a head 
injury and chronic back pain.  Treatment records show that in 
December 1969, the Veteran was in a car accident and 
sustained a mild concussion, with no other injury determined.  
His July 1971 separation examination shows that his neck and 
upper back were normal.  Throughout the Veteran's service, 
there are no records that he received treatment for his neck 
or upper back.

The first complaints regarding the Veteran's cervical spine 
are in October 1997, over 25 years after the Veteran's 
separation from service.  Treatment records show degenerative 
joint disease of the cervical spine and numbness in his left 
arm.  In a February 1998 VA examination, the examiner noted 
that the Veteran complained primarily of pain in his cervical 
spine, which radiates down to the left arm.  The Veteran 
reported that the onset of this disability began nine months 
prior to the examination.  The examiner reported that the 
Veteran might have a herniated nucleus in his cervical spine.  
Due to the relatively recent onset of the disability, the 
examiner opined that the cervical disability is not related 
to the Veteran's service.  

The Veteran received additional spine VA examinations in 
October 1999 and December 2000.  The Veteran made no mention 
of his cervical spine at either examination.  A June 2000 
medical record shows that the Veteran's neck was supple and 
that he was without complaints.  

The Veteran's most recent medical records show that while at 
work, he was struck by a mail container in March 2008, 
causing neck pain.

A review of the record shows that there is no evidence of a 
link between the Veteran's service injury and his current 
disability.  The Veteran has not shown a continuity of 
symptomatology as he had no complaints in service or after 
service regarding his cervical disability until 1997, over 25 
years after his separation from service.  Furthermore, the 
presumptive regulations do not apply in this case, as the 
Veteran did not present with symptoms regarding his cervical 
spine within a year of his separation from service.

As to the Veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to describe pain he 
experienced due to his injury in service, he is not competent 
to diagnose the etiology of his current disability.  As 
discussed above, there is no evidence to support the 
Veteran's assertions that his current disability is in any 
way related to his service.

Finally, the Board has considered the applicability of 
"benefit of the doubt" doctrine; however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  Rather, in this case, the 
preponderance of the evidence weighs against the claim.  
Thus, the Veteran's claim of entitlement to service 
connection for a cervical spine disability with left arm 
radiculopathy is denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  March 2001 and June 2007 
letters notified the Veteran of what information must be 
submitted to substantiate a claim for service connection. 
The RO also provided a VCAA notice letter to the Veteran in 
April 2004, notifying the Veteran of what information must be 
submitted to substantiate a claim for an increased rating.  

Notwithstanding the belated notice for the May 2008 rating 
decision, the Veteran was not prejudiced as his claim was re-
adjudicated in February 2007, April 2007 and November 2008, 
subsequent to proper VCAA notice. 

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  Although no longer required, he was 
told to submit any medical records or evidence in his 
possession that pertained to the claims.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (Veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter.

The Veteran was provided with the rating criteria and current 
diagnostic codes for his service-connected disability in 
compliance with Vazquez-Flores in June 2008.  Notwithstanding 
the belated Dingess and Vazquez notice, the Veteran has not 
been prejudiced.  He has had ample opportunity to 
meaningfully participate in the processing of his claims, 
which were readjudicated by the RO in November 2008. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  VA also provided 
the Veteran with several VA examinations in connection with 
his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

The appeal for the issue of entitlement to an increased 
rating for diabetes mellitus with hypertension and diabetic 
retinopathy, currently evaluated as 20 percent disabling, is 
dismissed.

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling, is denied.

Entitlement to a compensable rating for sciatica of the left 
leg, currently evaluated as zero percent disabling, is 
denied.

Entitlement to service connection for a cervical spine 
disability with left arm radiculopathy is denied.


REMAND

The Veteran contends that his right thigh disability occurred 
as a result of his service-connected diabetes mellitus.  He 
contends that his blood sugar decreased, and as a result he 
fell to the floor and fractured his right thigh.  The Veteran 
is currently service-connected for diabetes mellitus.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).  The medical opinion of 
record establishes that the fall was not a result of the 
Veteran's service-connected back disability, but does not 
address whether the fall may be attributed to the Veteran's 
service-connected diabetes mellitus.  Accordingly, a 
definitive medical opinion regarding whether his service-
connected diabetes caused the Veteran's right thigh 
disability is needed to determine whether service connection 
is warranted.  

Additionally, a review of the record indicates that on two 
separate occasions the RO has asked the Veteran to submit 
authorizations for release of information with regard to 
treatment the Veteran received at Baylor Hospital for the 
fracture of the right femur.  Thus far, the Veteran has not 
replied.  In this regard, the Board points out that those 
reports are pertinent to the issue on appeal.  It is also 
noted that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board 
notes that the Veteran's noncompliance with the AOJ's request 
may adversely affect his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
complete and submit the required 
authorization forms and thereafter obtain 
the medical treatment records pertaining 
to the Veteran's fracture of the right 
femur at Baylor Hospital.  Also attempt to 
obtain any other evidence identified as 
relevant by the Veteran during the course 
of the remand.  The Veteran should also be 
told that the failure to cooperate might 
adversely affect his claim.

2.  Thereafter, schedule the Veteran for 
an examination to determine the nature and 
etiology of the Veteran's current 
residuals of right thigh fracture.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
residuals of a right thigh fracture are 
related to a fall which is attributable to 
the Veteran's service-connected diabetes 
mellitus.  The examiner should provide a 
rationale for all conclusions.  If an 
opinion cannot be rendered without resort 
to speculation, the examiner should state 
so and discuss why the opinion cannot be 
provided.

3.  Re-adjudicate the issue on appeal.  If 
the benefit sought remains denied, furnish 
a supplemental statement of the case to 
the Veteran and his representative.  The 
case should then be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


